Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 twice invokes the limitation “a resultant value”.  It is unclear if they are referring to the same resultant value or distinct resultant values.  To expedite prosecution, Examiner interprets the two to be referring to the same resultant value.
Claim 1 recites training of the neural network as follows: “trained using whether a
shock is a shock requiring the self-diagnosis as a resultant value and sensing values of the gyroscope sensor and the acceleration sensor as input values”.  It is unclear what exactly is being used as training data for the neural network, e.g., are resultant values and sensed values of the gyroscope and accelerations sensors all input training data or just the sensed values.  To expedite prosecution, Examiner assumes the sensed values of gyroscope and acceleration sensors are input values to the neural network while the 
	Claims 2-10 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the it is not limited to elements that fall into the four statutory categories.  Instead, claim 20 is defined as including both proper 35 U.S.C. §101 statutory category elements (pg. 56, lns. 10-20…medium can be ROM, RAM, etc.) and improper 35 U.S.C. §101 statutory category elements (pg. 56, lns. 10-20…medium is not limited to non-transitory computer-readable mediums, but can possibly include carrier waves and signals which the processor-readable code can be recorded on, e.g., via modulation).  As such, the claim is not limited to statutory subject matter and is therefore non-statutory.  To overcome this rejection, claim 20 needs to be amended to include only the physical computer media and not include communication/transmission media or other media that falls outside of the four statutory categories.  Examiner suggests replacing “recording medium” with ‘non-transitory computer-readable medium’.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 8-12 are rejected under 35 USC 103 as being unpatentable over US Pat. Pub. No. 2017/0372585 to Iv Evangelista et al. (hereinafter Evangelista) in view of US Pat. No. 2019/0268461 to Ai.
Per claim 1, Evangelista discloses an artificial intelligence apparatus (fig. 1…electronic device; figs. 2-6, 8-9, 13, 17…using computer algorithms/intelligence to detect impact events of electronic device) comprising:
a sensing unit (fig. 1:104…motion sensor system) that includes a gyroscope sensor (fig. 1:120…gyroscope) and an acceleration sensor (fig. 1:118…accelerometer);
an output unit that outputs information (fig. 1:116,110,114…result of analysis of sensor data is output/displayed); and
a processor (fig. 1:1102) that acquires a resultant value (fig. 3:302 and ¶78…impact vector information, e.g., resultant data, is acquired: ”At operation 302, the impact location determination procedure 116-a may cause the processor 102 to determine an impact vector information as a function of the impact parameter information”; ¶123…impact vector information is obtained, the impact vector information is a resultant: “computer-generated resultant data (i.e., the impact vector information for comparison with any predetermined threshold impact vector information)”; figs. 8A-B, 9, 11…”R” is resultant) output from a model (figs. 1-2:116-a and ¶73-93…impact location determination procedures is a model that determine if/when a fall/impact of electronic device has occurred; ¶83…”The impact determination aspect of the impact location determination procedure 116-a may use any suitable mathematical methods which are known in the art for detecting an impact (e.g., due to fall) which takes into consideration the impact parameter information including the measurements or sensor readings from the motion sensor system 104”) by inputting data acquired from the gyroscope sensor and the acceleration sensor into the model (fig. 2:118-122…multiple sensor data, including from gyroscope and accelerometer is input as parameters into the model, e.g., impact location determination procedure 116-a; fig. 3:300; fig. 6:600; fig. 17:1701), performs self-diagnosis (figs. 1-2: 116-c, fig. 4 and ¶90-93…impact severity determination procedure is a self-diagnosis analysis by the electronic device: “the impact severity determination procedure 116-c may be executed to generate the recommendation information which serves as smart suggestions indicating any impact-affected physical components of the device 100 that should be examined for possible damages”) when the resultant value shows a shock requiring self-diagnosis (fig. 3:306-312…impact first determined 308, then impact severity determination procedure initiated 310-312; ¶90…”the impact severity determination procedure 116-c may cause the processor 102 to generate a quantitative metric related to the impact which occurred on the determined location on the device 100… if and whenever an impact event is detected and the process-steps illustrated in FIG. 3 are iterated for each impact event”), and controls the output unit to output a result of the self-diagnosis (fig. 4:404…generate and display on display unit result of self-diagnosis; figs. 15-16…example of output on display 110 after self-diagnosis indicating location and severity from a fall/drop of the electronic device),
wherein the model is being trained using whether a shock is a shock requiring the self-diagnosis as a resultant value (fig. 4 and ¶93…when an impact is detected that warrants damage analysis by impact severity determination procedure 116-c, the detection based on the impact vector information surpasses a threshold, then historical values may be used with model 116-a, e.g., trained, to generate recommendations of possible damages to inspect for: ”116-a may be executed to provide historical data that keep track of the number of times the impact has occurred on the device 100...smart suggestions indicating any impact-affected physical components of the device 100 that should be examined for possible damages”; fig. 3:304 and fig. 6:610…if impact vector information does not surpass a threshold, then damage analysis with impact severity determination procedure 116-c will not initiate) and sensing values of the gyroscope sensor and the acceleration sensor as input values (fig. 3:300; fig. 6:600; ¶90…”if and whenever an impact event is detected and the process-steps illustrated in FIG. 3 are iterated for each impact event”; figs. 8,9,11,13…sensed values from gyroscope sensor and acceleration sensor). 

Evangelista does not expressly disclose, but Ai does teach the model being a deep learning model that is a neural network (fig. 4 and ¶89…drop event model is a neural network model that takes as input multiple sensor data; fig. 3:310-311 and ¶69-70…”drop event has been determined to occur at 310”) having an adjusted weight by being trained (¶59…neural networks are intrinsically trained using training data, the training adjusts weights between connections of neural network nodes/layers: ”machine learning model) is a predictive model that receives an input and predicts an output based on the received input”; ¶61…”training data are examples for which a desired output, i.e., the output that should be generated by the model, is known or is estimated”).  
 Evangelista and Ai are analogous art because they are from the same field of endeavor in electronic device drop/impact detection (Ai: fig. 3:310-311), the detection by input sensor values from multiple sensors, e.g., sensor fusion (Ai: figs. 2-4), into a model, the sensors including a gyroscope sensor and accelerometer sensor (Ai: ¶33).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a neural network as the impact determinations procedures (Evangelista fig. 1:116-a,116-c) in Evangelista.
The suggestion/motivation for doing so would have been Evangelista expressly disclosing “impact location determination procedure 116-a may use any suitable  (Evangelista: ¶83).  Ai discloses a motion sensor system using a suite of sensors (Ai: fig. 4:402(N)) that generate impact parameter information that overlaps with Evangelista, i.e., accelerometer and gyroscope data, for the purpose of drop/impact detection.  Ai’s suggested neural network (Ai: ¶90) is a mathematical method of which Ai’s disclosure is demonstrative of what is known in the art for drop/impact detection.  Furthermore, neural networks are known in the art as a non-linear mathematical method that can take as input a plurality of distinct parameters and make predictions with a high level of confidence based on training on historical parameter data.  As suggested from the use of neural networks in Ai, a high degree of confidence in drop/impact predictions can be achieved with use of neural networks on a suite of sensor input data.
Per claim 2, Evangelista combined with Ai disclose claim 1, Evangelista further disclosing the deep learning model (taught by Evangelista combined with Ai) outputs the resultant value that shows whether a shock is a shock requiring self-diagnosis (fig. 3: 306…measured impact vector information that surpasses threshold value would result in impact location or severity determination, this scenario being construed as shock requiring self-diagnosis; figs. 9, 11, 13…resultant “R” values that are above threshold would result in impact location or severity determination) or a simple shock (fig. 3: 306…measured impact vector information not surpassing threshold value would not result in impact location or severity determination, this scenario being construed as simple shock; figs. 9, 11, 13…resultant “R” values that are below threshold would not result in impact location or severity determination) using data acquired from the sensing unit (fig. 1:104 and fig. 2: impact vector information is obtained from sensor unit 104).
Per claim 3, Evangelista combined with Ai disclose claim 2, Evangelista further disclosing the sensing unit further includes a proximity sensor (¶69…proximity sensor), and the processor inputs data acquired from the gyroscope sensor (fig. 2:120), the acceleration sensor (fig. 2:118), and the proximity sensor (¶69), and acquires the resultant value that the deep learning model (taught by Evangelista combined with Ai) outputs using the data acquired from the gyroscope sensor, the acceleration sensor, and the proximity sensor (¶69…”other sensors which perform substantially the same as any one or more of the motion sensors 118, 120, 122 and/or which may supplement the impact determination, orientation determination, impact location determination and impact severity determination can be integrated into the device 100. These other sensors may include, by way of example and not by way of limitation, proximity sensors…”).	
Per claim 6, Evangelista combined with Ai disclose claim 2, Evangelista further disclosing when the gyroscope sensor value is a second reference value or more (fig. 6:614-c and ¶123…measured values from obtained gyroscope sensor, construed as second reference values, can be used as part of the mathematical method for the impact procedures in addition to the accelerometer measured values) and the acceleration sensor value is a third reference value or more (fig. 6:602 and ¶116…measured values from accelerometer sensor, construed as third reference values, can be used as part of the mathematical method for the impact procedures), the processor inputs data acquired from the gyroscope sensor and the acceleration sensor (fig. 6:600 and ¶112…”accelerometer data, the gyroscope data and the magnetometer data are collected for later analysis if and whenever needed”; fig. 6:614-a and ¶122…”By utilizing all the data from the accelerometer, gyroscope and magnetometer sensors…the actual orientation of the device 100 can be derived”), and the deep learning model (taught by Evangelista combined with Ai) outputs the resultant value using the data acquired from the gyroscope sensor and the acceleration sensor (¶125…” The determinations of the impact occurrence (i.e., as indicated by the impact point) at the decision operation 610, the device orientation at the operation 614-a, and angular velocity at the operation 614-c may cause the process to progress to operation 616 wherein location of the impact on the device 100 is determined and/or approximated, wherein the impact location is indicative of affected, damaged, shocked, or fractured area”).
Per claim 8, Evangelista combined with Ai disclose claim 1, Evangelista further disclosing when the resultant value output by the deep learning model shows that a shock requiring diagnosis, the processor estimates a drop angle in a collision using the gyroscope sensor value (figs. 10A-B, 12A-B, 14B…drop angle on impact considered) and performs self-diagnosis on parts in high priority order in accordance with the estimated angle (fig. 15 and ¶138…severity levels/colors construed as order or priority, for instance, red corners from impact from an angle is “severe impact”).
Per claim 9, Evangelista combined with Ai disclose claim 8, Evangelista further disclosing the high priority order is an order of parts closer to a collision point in a collision (fig. 15 and ¶138…red is closer to collision point, followed by yellow, then green, in that order). 
Per claim 10, Evangelista combined with Ai disclose claim 1, Evangelista further disclosing when the self-diagnosis result is abnormality or warning (graphical output can be warning, e.g., a color based “warning sign”), the processor provides abnormality diagnosis information of a corresponding part to a service center (¶143…”device 100 may perform self-verification on the internal/external hardwares which are expected to be damaged according to the estimated impact area… If the internal/external hardwares operate abnormally, the internal/external hardwares which are damaged can be displayed through the display 110 or a warning message to visit a service center to check the hardwares more precisely can be displayed”).
Claims 11 and 12 are substantially similar to claim 1.  Therefore, the rejection of claim 1 from the prior art of Evangelista combined with Ai is applied accordingly.  Claims 11 and 12 additional recites the following limitations which Evangelista further teaches: determining the data acquired through the sensing unit satisfy a predetermined reference value by means of a processor (fig. 3:304 and ¶80…threshold impact vector info is a predetermined reference value that is compared with the measured impact vector info that is generated from the various sensors of sensing unit);  inputting the data acquired through the sensing unit into a deep learning model (taught by Evangelista combined with Ai) by means of the processor when the data satisfy the predetermined reference value (fig. 3:306-312…impact location/severity procedure/model invoked and measured impact vector info input into procedure/model for analysis).
Allowable Subject Matter
Claims 4-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent and intervening claims (claims 3 and 6), further including the particular notable limitations of:
Claims 4-5: the processor inputs the data acquired from the gyroscope sensor, the acceleration sensor, and the proximity sensor when the proximity sensor value is a first reference value or less.
Claim 7: the sensing unit further includes a proximity sensor, and  when the value of the proximity sensor is the first reference value or less and the gyroscope sensor value is a second reference value or more, or when the value of the proximity sensor is the first reference value or less and the acceleration sensor value is a third reference value or more, the processor inputs data acquired from the gyroscope sensor and the acceleration sensor into the deep learning model.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to modeling drop/impact events of portable electronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125